DETAILED ACTION

This Office action is a reply to the amendment filed on 4/27/2021. Claims 1-7 are pending. No claims have been withdrawn or cancelled. New claim 7 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bruck et al. (US 20100026073) (‘Bruck’).
Claim 1, Bruck provides a seatback rotating device comprising:
an electric motor 80 generating a rotational force that is used to rotationally displace a seatback of a vehicle seat ([0003], [0005], [0012], [0019]; Fig. 2);
a rotor 64 rotating in response to the rotational force by the electric motor [0019], the rotor including a first protrusion 76 and a second protrusion 78 that protrude in a radial direction of the rotor (Fig. 2); and
a pin 32 integrally and rotationally displaced with the seatback [0023],
wherein the first protrusion and the second protrusion are spaced from each other (Fig. 2), and
wherein the pin is disposed to move toward a specified first position (toward 
Claim 2, Bruck further provides wherein the pin enables one of the first protrusion or the second protrusion to contact the pin (Figs. 2-4) and is configured to experience the rotational force in response to a contact with one of the first protrusion or the second protrusion ([0023]; Figs. 2-4), wherein the second protrusion is disposed in a position that is displaced with respect to the first protrusion in a rotational direction of the rotor (Fig. 2), the position of the second protrusion placing the second protrusion in a non-contact state with the pin in a state where the first protrusion and the pin contact each other (Fig. 4), and wherein the pin is always present between the first protrusion and the second protrusion without being affected by a position of the seatback (Figs. 2-4).
Claim 7, Bruck further provides wherein the first protrusion is spaced from the second protrusion in a seat-rearward direction (Fig. 4).

Allowable Subject Matter
Claims 3-6 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635